                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


WORLDWIDE MACHINERY LTD.                         Case No. CV-19-81 -BLG-SPW
d/b/a Worldwide Machinery Pipeline
Division,                                        JUDGMENT IN A CIVIL CASE

                      Plaintiff,

  vs.

CHAZNLINE CONSTRUCTION,
  INC.,

                      Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

         JUDGMENT IN FAVOR OF WORLDWIDE MACHINERY LTD d/b/a
        Worldwide Machinery Pipeline Division AND AGAINST CHAZNLINE
        CONSTRUCTION INC. (order filed on 10/22/2019 docket entry 10)

         Dated this 22nd day of October, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A. Carrillo
                                       Deputy Clerk
